Case 16-11577-mdc         Doc 48     Filed 05/28/19 Entered 05/28/19 14:34:30             Desc Main
                                     Document     Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                              :                   CHAPTER 13
      COLBY B. BROOKS               :
                        Debtor      :                   BKCY NO. 16-11577 mdc
____________________________________
U.S. BANK TRUST NATIONAL            :
ASSOCIATION AS TRUSTEE OF THE :
IGLOO SERIES III TRUST,             :
                        Movant      :
                                     :
      vs.                           :
                                     :
COLBY B. BROOKS AND                 :
WILLIAM C. MILLER, TRUSTEE,         :
                      Respondents    :


                                DEBTOR'S ANSWER TO
                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                     OF U.S. BANK TRUST NATIONAL ASSOCIATION
                     AS TRUSTEE OF THE IGLOO SERIES III TRUST

         Debtor, Colby B. Brooks, by and through her counsel, Jeffrey C. McCullough, Esquire,
responds the Motion of U.S. Bank Trust National Association As Trustee of the Igloo Series III
Trust for relief from the automatic stay, as follows:
         1. Admitted.
         2. Admitted.
         3. Admitted.
         4. Debtor is not aware of the current identity of the current holder of the subject mortgage.
She is aware of a mortgage servicer which she understands is servicing the mortgage loan known
as BSI Financial Services.
         5. Admitted.
         6. Admitted that the referenced assignment document was recorded.
         7. Denied. Debtor disputes that the current outstanding balance due is in the amount of
$241,486.60 and proof thereof is demanded.
         8. Admitted that the value of the Real Property at the time of the filing of the bankruptcy
on March 9, 2016 was $207,000.00. Debtor believes that there has been appreciation in that value
since that time.
Case 16-11577-mdc         Doc 48      Filed 05/28/19 Entered 05/28/19 14:34:30 Desc Main
                                      Document        Page 2 of 2
         9. Admitted that there are delinquencies in post-petition payments although Debtor disputes
that those delinquencies dated back to March 1, 2007. Denied that Movant lacks adequate
protection in the Real Property. Denied that the Real Property is in poor condition or declining in
value.
         10. Admitted that Movant has incurred attorney’s fees and expenses associated with the
Motion for Relief From Stay. By way of further answer, only the reasonable fees and costs should
be permitted to be assessed against Debtor.
         11. Admitted as a statement of law.
         12. Denied. Denied that Movant is entitled to relief from the automatic stay. Denied that
Movant lacks adequate protection of its security interest. Denied that Debtor lacks equity in her
residence. Denied that the property is not necessary for an effective reorganization of Debtor.
         13. Denied that there is basis for waiver of Bankruptcy Rule 4001.
         WHEREFORE, Debtor requests that the Motion of U.S. Bank Trust National Association
As Trustee of the Igloo Series III Trust for Relief From the Automatic Stay be denied.


                                                      Respectfully submitted,


                                                         /s/Jeffrey C. McCullough
                                                      Jeffrey C. McCullough, Esquire
                                                      Attorney for Debtor
                                                      16 N. Franklin St., Suite 300
                                                      Doylestown, PA 18901
                                                      215-348-8133 - Phone
                                                      215-348-0428 - Fax
                                                      jeffmccullough@bondmccullough.com
